Citation Nr: 1102923	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board by videoconference from 
the RO in March 2007.   A transcript of the hearing is associated 
with the claims file. 

In July 2007, the Board remanded the appeal for further 
development.  

In November 2009, the Board denied a rating in excess of 50 
percent for PTSD.  The Veteran filed a timely appeal with the 
U.S. Court of Appeals for Veterans Claims (Court).  In a May 2010 
Order, the Court vacated and remanded the Board's decision for 
compliance with the instructions in a Joint Motion for Remand. 


FINDING OF FACT

The Veteran's PTSD is manifested by frequent nightmares and 
flashbacks related to events not substantiated in the service 
records.  He also experiences hypervigilance, insomnia, intrusive 
thoughts, and persistent auditory hallucinations associated with 
the nightmares and flashbacks, and a depressed mood as a result 
of these symptoms and frustration with his physical disorders.  
These mental health symptoms impose a moderate but not serious 
impact on social and occupational impairment.  The Veteran is not 
precluded from maintaining relationships with family and friends.  
The disorder does not require medical intervention for disruptive 
behavior, and the Veteran is able to perform activities in and 
out of the home, adapt to stressful circumstances, and perform 
administrative tasks such as those necessary to manage financial 
affairs. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have 
not been met at any time during the period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.5, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For increased-compensation claims, VA must notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.   However, the Court of Appeals for 
the Federal Circuit (Federal Circuit) vacated that portion of the 
lower court decision that required notification of alternate 
diagnostic codes or potential daily life evidence.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

In November 2004, the RO provided notice that met the 
requirements with the exception of a specific request for 
information on the effect that a worsening or increase of the 
Veteran's symptoms had on his employment.  The notice informed 
the Veteran that lay or medical evidence was necessary to 
demonstrate that his disability had become worse.  The notice 
informed the Veteran of the types and sources of evidence that 
would be considered and VA's and the Veteran's respective 
responsibilities to obtain relevant evidence.  However, the Board 
concludes that the notice error was not prejudicial to the 
Veteran because the Veteran indicated in a statement with his 
October 2004 claim that he was no longer in the workforce and 
directed attention to records of VA psychiatric care in which the 
examiner addressed the effect of his disorder on his capacity for 
employment.  Although adjudicative documents may not substitute 
for adequate notice, the RO provided the detailed criteria for a 
higher rating in a December 2005 statement of the case with an 
opportunity to respond.  Therefore, the Board concludes that the 
Veteran had actual knowledge of the criteria and provided 
evidence regarding the impact of his disability on his 
employment.  Accordingly, the notice errors did not adversely 
prejudice the appellant.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained records of the 
award of a Social Security Administration disability benefit and 
provided several VA medical examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Veteran served in a U.S. Army engineer battalion with service 
in Thailand from September 1967 to June 1968.  He contends that 
his PTSD symptoms are more severe than are contemplated by the 
current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

VA regulations require evaluation of mental disorders using the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) 
provides for a 
50 percent rating for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) 
(DSM-IV) (1996).  GAF scores ranging from 61 to 70 reflect mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
indicate that the individual is functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores from 51 to 
60 are indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores from 31 to 40 indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Further, when 
evaluating the level of disability from a mental disorder, the 
rating agency shall consider the extent of social impairment, but 
shall not assign an evaluation based solely on the basis of 
social impairment.  The focus of the rating process is on 
industrial impairment from the service-connected psychiatric 
disorder, and social impairment is significant only insofar as it 
affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Although service connection was effective in 2002, the Board 
reviewed the entire claims file because many lay and medical 
reports refer to events during and after service prior to 2002 
that are relevant to the Veteran's occupational impairment and 
the impact of non-service-connected disabilities.  

Service personnel records showed that the Veteran was trained as 
an electrician and construction foreman.  He was assigned to 
Company C, 809th Engineer Battalion (Construction) as a component 
of the 44th Engineering Group in Thailand from September 1967 to 
June 1968.  There is no service record evidence that the Veteran 
participated in combat or that he served in the Republic of 
Vietnam at any time.  The Veteran did not receive a Vietnam 
Service Medal or any personal combat awards or badges.  

After service, the Veteran was employed as a construction 
electrician.  He severely injured his lumbar spine in a workplace 
accident in February 1995.  Records associated with a claim for 
Social Security Administration (SSA) benefits were obtained and 
showed that he was evaluated on several occasions for SSA and 
Workmens' Compensation claims.  In June 1997, a private physician 
noted that the Veteran had reached the maximum medical 
improvement from post-injury treatment and that he would be able 
to return to full time work as an electrician with some "work-
hardening" physical therapy.  The Veteran completed a course of 
therapy, but in November 1997, a private orthopedic surgeon noted 
that the therapy only aggravated the back symptoms and that the 
Veteran also displayed psychological components of depression and 
severe frustration.  The surgeon noted that the likelihood of 
return to electrical construction work was poor.  In April 1998, 
a private physical therapist noted the results of a functional 
capacity evaluation and concluded that the Veteran was able to 
accomplish forms of physically light work.  

In May 1998, a licensed counseling psychologist reviewed the 
results of the functional capacity evaluation and conducted 
additional testing.  The psychologist noted that the Veteran was 
using medication for depression and that he reported nightmares 
about events he had not thought about in years especially 
concerning the Vietnam War.  The Veteran reported symptoms of 
insomnia and little socialization.  The psychologist concluded 
that the Veteran's physical limitations and associated pain would 
eliminate even sedentary work.  

In September 1998, the Veteran was involuntarily admitted to a 
private hospital at the request of his mother for the prevention 
of suicide.  The attending physician noted that the Veteran had 
been out of work due to a back injury and attempted suicide on 
three occasions over the previous weekend.  The records do not 
show the length or character of the treatment provided at that 
time.  

In February 1999, the Veteran sought VA mental health treatment 
for the first time on the advice of his attorney.  A VA 
psychologist noted that the Veteran reported a history of combat 
in Vietnam and that the hospital treatment in September was for 
detoxification from the use of alcohol combined with pain 
medication.  The Veteran reported occasional war-related 
nightmares and flashbacks.  A psychiatrist noted mild depression, 
not suicidal, with decreased concentration and moderate social 
withdrawal.  The physician diagnosed adjustment disorder from 
medical illness, pain disorder, and PTSD onset in 1970 from 
Vietnam combat.  The psychiatrist assigned a GAF of 55.  

In March 1999, the RO granted a non-service-connected pension, 
concluding that the Veteran was unable to secure or follow a 
substantially gainful occupation as a result of the residuals of 
the back injury.  

In May 1999, the Veteran's sons brought him to a VA clinic with 
behavior "like a zombie" for two weeks and concern regarding 
the amount of medication he was using.  A nurse noted that the 
Veteran denied any suicidal thoughts and stated, "I was just 
messing with them."  The Veteran also admitted using illegally 
purchased narcotic medication.  

In July 1999, the Veteran began regular outpatient mental health 
treatment provided by Dr. C.D., a VA clinical psychologist who 
noted the Veteran's report of serving in Vietnam from 1966 to 
1968 and an incident in which his friend was sitting beside him 
in a convoy and was killed in an ambush.  The Veteran also 
reported that he had not worked since his back injury in 1995 and 
that he experienced chronic pain.  The psychologist noted the 
Veteran's reports of intrusive recollections, nightmares, 
hypervigilance, social isolation, diminished interest, sleep 
disturbance, loss of concentration, and exaggerated startle 
reaction.  There were no notations regarding suicidal ideations.  
The psychologist diagnosed PTSD of "moderate to definite 
impairment."  

The RO received the Veteran's claim for service connection for 
PTSD in October 1999.  In a February 2000 questionnaire, the 
Veteran reported experiencing two traumatic events in service.  
He reported that while traveling in a vehicle convoy near 
"Benlia" Vietnam at an unspecified time in 1967, his best 
friend named "Venson" was killed in an ambush by a gunshot 
wound to the temple.  The Veteran also reported coming under fire 
too many times to count while his unit was building complexes for 
troops.  In May 2000, the RO denied service connection for PTSD 
in part because there was no military record evidence of the 
Veteran's service in Vietnam or in combat and because the 
information regarding traumatic events was not sufficient to 
permit further research.  

The Veteran continued to receive treatment from Dr. C.D. every 
three months until approximately 2002.   In subsequent clinical 
encounters, the psychologist noted that the PTSD, depression, and 
effects of the back injury increased to "definite to 
considerable industrial and social impairment."  The 
psychologist assigned GAF scores as low as 42.  However, the 
psychologist referred only to symptoms such as intrusive 
thoughts, flashbacks, nightmares, hypervigilance, and 
irritability all related to combat experiences.  The psychologist 
did not comment on how these symptoms manifested social or 
occupational impairment.  The psychologist noted that the Veteran 
was frustrated that his claim had not been granted and that he 
had been trying to obtain information regarding people he knew 
who were killed in Vietnam.  

In a September 2002 statement, the Veteran reported the name of a 
man who he worked with who died in a heavy equipment accident in 
Thailand in March 1968.  The RO obtained a report from the 
Veteran's unit that the soldier was killed when the bulldozer he 
was operating fell through loose soil at the edge of a cliff and 
rolled over.  The accident occurred in the early afternoon, and 
the soldier died in a hospital later in the evening.  

In March 2004, a VA compensation and pension psychologist noted 
that the claims file was not available for review but noted the 
Veteran's reports of the back injury, pain treatment, and the 
course of mental health therapy from Dr. C.D. from 1997 to 2002.   
The Veteran described his reaction to the death of the bulldozer 
operator and the status of his back injury that prevented his 
employment since 1995.   He reported that his inability to work 
created more time to think about the soldier's death.  The 
Veteran made no mention of Vietnam or combat.  The Veteran 
reported that he recently married for the second time and had a 
fair relationship with his wife.  He reported that his 
relationship with his sons was sometimes really good and 
sometimes in conflict but he maintained great relations with his 
grandchildren.  He also had two close friends whom he saw weekly 
and attended a church.  On examination, the Veteran displayed a 
depressed mood.  There was no thought process or content 
deficits, auditory or visual hallucinations, delusions, or 
suicidal ideations.  The Veteran did have mild concentration and 
short term memory deficits with fair insight into his condition.  
The psychologist diagnosed PTSD and a depressive disorder related 
to the traumatic events and the medical problems.  The 
psychologist assigned a GAF of 55 and concluded that there was 
moderate social and occupational impairment.  

In May 2004, the RO granted service connection and a 30 percent 
rating for PTSD.  

Starting in July 2004, the Veteran received treatment from VA 
clinicians at an outpatient clinic.  A nurse practitioner (NP) 
checked off symptoms on a pre-prepared list that were similar to 
those observed by previous clinicians with the addition of 
increased marital discord.  There were no communications or 
hygiene deficits, hallucinations, or ideations.  The NP assigned 
a GAF of 50 but did not provide a narrative or discuss the 
traumatic events from which the symptoms arose. 

In October 2004, a VA physician, Dr. A.G-C, noted the Veteran's 
reports of insomnia, low energy, and irritability.  The physician 
noted the Veteran's reports of "seeing things that aren't 
there...mostly at night," but also noted no delusions or 
ideations.  The physician prescribed medication and an exercise 
plan and assigned a GAF of 50.   

In February 2005, the RO granted an increased rating of 50 
percent, effective the date of the October 2004 outpatient 
assessment.  In April 2005, the Veteran did not express 
disagreement but requested that a further increase in rating 
because his PTSD had become more severe.  

The RO obtained additional VA outpatient clinic records.  In 
January 2005, Dr. A.G-C noted the Veteran's reports of frequent 
nightmares and flashbacks lasting 30 minutes during the day and 
two to three hours at night related to "war memories."  The 
Veteran reported that he now realized that the reason he could 
not perform consistently at work in the past was because of these 
war memories.  The physician noted the Veteran's report of 
planning to commit suicide three weeks earlier but was not at 
risk because of his religious beliefs and thoughts of his mother.  
The physician assigned a GAF of 46, continued the medication, and 
advised the Veteran to become more active and return to the 
clinic in four months.  

In February 2005, another VA compensation and pension 
psychologist summarized the history of the Veteran's mental 
health and back treatment.  The Veteran reported continued 
frequent nightmares and insomnia followed by days of anxiety 
related to fighting and combat in Vietnam.  The Veteran also 
described the construction accident and reported that he 
witnessed the accident, was the third person to respond, and that 
the deceased soldier was his best friend.  Even though he 
reported that he was in combat, the Veteran described the 
construction accident as the most traumatic.  The Veteran 
reported that he had few friends but with little contact and that 
he isolated himself from his spouse.  He reported difficulty 
controlling anger, hypervigilance, and startle reaction.  On 
examination, the psychologist noted a blunted affect and reports 
of moderate dysphoria but without crying episodes.  Temper 
orientation was normal and insight was adequate.  There were no 
thought process, communication, or memory deficits.  The 
psychologist noted that the reported symptoms were consistent 
with PTSD with related symptoms of depression.   The psychologist 
assigned a GAF of 50 and assessed social and occupational 
impairment as moderate.  

In March 2005, Dr. A.G-C. noted the Veteran's request for an 
evaluation of his capacity to return to work.  The physician 
noted that the Veteran's physical and emotional situation 
combined with the medication for pain, anxiety, and depression 
precluded his reentry into the work force.  In subsequent 
sessions, the physician assigned a GAF of 45 to 47 but maintained 
the same medication regimen, advised the Veteran to keep active 
during the day, and return to the clinic every three to six 
months.  

In September 2005, a VA compensation and pension psychiatrist 
noted a review of the claims file.  The psychiatrist noted the 
Veteran's reports that his friend died in his arms after a 
bulldozer accident and that he had witnessed another individual 
run over by a truck.  He also reported serving near the Cambodian 
border and was told that he was in parts of Vietnam.  The Veteran 
reported insomnia, sleeping two to three hours per night, with 
frequent awakenings and night sweats.  He reported flashbacks two 
to three times per week of his friend dying in his arms.  He 
reported that he was unable to drive an automobile due to his 
anxiety except for local trips, that he had difficulty with 
concentration and memory, and that he was experiencing auditory 
and visual hallucinations.  He also reported thoughts of suicide 
the day before the examination but did not act because of 
religious beliefs.  He reported additional medical issues 
including a knee operation in which he was resuscitated on two 
occasions and was fearful of shaving because of anxiety.  He also 
reported that he was struggling financially and whenever he paid 
bills, his spouse had to check afterward.  He reported a close 
relationship with one son but not with another son.  

On examination, the psychiatrist noted that the Veteran was 
unshaven and wearing pajama bottoms.  He made intermittent eye 
contact with depressed mood and affect and slow, halting speech.  
He denied hallucinations except that he thinks he hears someone 
calling him when no one is present.  However, his thought 
processes were logical and goal directed with no memory or 
cognitive deficits.  The psychiatrist noted that previous VA 
compensation and pension examiners concluded that the Veteran's 
PTSD was mild to moderate but that his treating physician 
concluded that he was 100 percent incapacitated.  The 
psychiatrist noted that the PTSD symptoms were relatively 
constant but that the depressive symptoms had increased but were 
more likely related to medical disorders.  The psychiatrist noted 
that it was not possible to assign a percentage contribution to 
the total level of disability from each disorder.  However, the 
psychiatrist then noted that the level of impairment imposed by 
PTSD was mild to moderate, but the combination of PTSD and 
depression was totally disabling and that the Veteran was unable 
to manage his own funds without the assistance of his spouse.  
The psychiatrist assigned a GAF of 35.  

In September 2005, the RO continued a rating of 50 percent for 
PTSD but proposed a finding of incompetency to handle benefit 
funds.  

In October 2005, Dr. A.G-C. noted the Veteran's reports of anger 
and frustration at the proposal of incompetence to handle funds.  
The Veteran reported that his bills were always paid on time with 
impeccable credit standing.  He reported frustration with being 
unable to return to work because it kept him distracted from war 
memories.  He denied suicidal intent, but reported that he 
experienced ideations because of frustration in having to deal 
with the claims process.  The Veteran reported that he did not 
follow up on a referral for a sleep study because the location 
was too distant from his home.  The physician assigned a GAF of 
45, increased the dosage of medication, and encouraged the 
Veteran to continue work toward getting a much deserved 
disability award and challenge the notion that he was unable to 
make financial decisions.  The physician noted, "In fact i (sic) 
admire his ability to continue to deal with the pressures in a 
civil manner."  In January 2006, the physician noted that the 
Veteran was unable to perform any job consistently and that his 
level of disability should be more than 50 percent based on PTSD 
alone.  However, the physician noted that there was no evidence 
that the Veteran could not manage his own funds.  

In correspondence in January 2006, a VA pain clinician physician 
noted that he had provided care to the Veteran for several years 
and that the Veteran was always on time, well-kempt, well-spoken, 
insightful, and cooperative.  The physician noted that there was 
no reason to doubt the Veteran's ability to manage his own 
affairs.  In a statement the same month, the Veteran's spouse 
noted that the Veteran had never asked for her assistance in 
handling financial or other affairs.  She stated, "My husband 
has always provided for us in every way possible and I can assure 
you that he needs no help.  At no time during our marriage has my 
husband ever acted incompetent and I can't understand how anyone 
could make such an assumption." 

In February 2006, the RO restored the Veteran's competency to 
mange his own benefits funds on the basis of this evidence.  

In an RO hearing in June 2006, the Veteran described both night 
and daytime nightmares that involved screaming and cold sweats 
that had increased to three to four times per week. The Veteran 
reported that he formerly had many friends but now his 
relationships were limited to family and activities with church 
members.

The Veteran received VA outpatient treatment from Dr. A.G-C in 
April and July, 2006 and from another VA psychiatrist in October 
2006.  The physician noted the Veteran's reports of worsening 
PTSD symptoms and increased irritability and social isolation 
exacerbated by thoughts of war and frustration of his inability 
to perform household chores due to pain and physical disorders.  
On one occasion, the Veteran reported on and off suicidal 
ideations with no intent or plan.  Dr. A.G-C. assigned GAF scores 
of 45.  The psychiatrist noted no suicidal ideations or visual or 
auditory hallucinations and assigned a GAF of 50.  There were no 
substantial changes of the treatment plan, and the Veteran was 
advised to return every three to six months.  

In August 2006, the RO denied a total rating based on individual 
unemployability, noting that the Veteran was found by SSA and VA 
in the 1990s as unable to work as a result of residuals of a back 
injury.  As the Veteran's single service-connected disability 
remained rated as 50 percent disabling, he did not meet the 
statutory criteria for TDIU nor did the evidence show that he was 
unable to obtain or follow a substantially gainful form of 
employment as a result only of his service-connected PTSD.  The 
Veteran did not express disagreement within one year, and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002). 

In correspondence in February 2007, the Veteran's spouse reported 
that the nightmares increased to two to three times per week and 
included awakening with screaming that required several hours of 
recovery.  The spouse reported that the Veteran was "fine" in 
every other way.  In correspondence the same month, the Veteran's 
private family practice physician noted that he had been 
providing care to the Veteran since March 2006 and that the 
Veteran was permanently and totally disabled secondary to PTSD.  
The physician did not provide any clinical observations or 
rationale for the opinion and did not discuss any of the 
Veteran's other physical disorders.  

In a March 2007 Board hearing, the Veteran also stated that the 
frequency and severity of his nightmares had increased since his 
last compensation and pension examination in 2005.  The 
nightmares occurred at night and during the day and were related 
to an event in combat when a friend was hit and died in his arms.  
The Veteran indicated that insufficient weight had been given to 
the 2005 examination and not enough weight to the reports of his 
treating physicians.  In June 2007, the Board remanded the claim 
for an increased rating for PTSD, in part, to conduct a new 
examination, intended to assess all associated symptoms, identify 
the degree of social and occupational impairment imposed by those 
symptoms, assign (and provide an explanation for) a GAF score, 
and if possible, separate symptoms caused by PTSD from those 
related to other disorders.  

From August to September 2007, the Veteran participated in a VA 
PTSD group education and counseling program.  Counselors noted no 
cognitive, concentration, thought process, communications, or 
memory deficits and no reports of suicidal ideations.  Social 
behaviors were noted as normal.  The Veteran reported continued 
nightmares with awakenings with screaming and flashbacks of a 
friend who died in his arms.  A VA psychiatrist, Dr. D.B. assumed 
regular mental health medication management and noted in December 
2007 that the Veteran reported fatigue, loss of interest in 
activities, and that he occasionally heard voices with no one 
present.  There were no deficits in concentration, memory, or 
impulse control and judgment, insight, and abstract thinking was 
intact.  Subsequent examinations by this psychiatrist showed 
similar symptoms except in October 2008, the physician noted that 
the auditory hallucinations were persistent. The psychiatrist 
assigned a GAF scores in the range of 45 to 52.  

In March 2009, a VA compensation and pension clinical 
psychologist noted that the claims file was not available at the 
time of the examination but was provided at a later date.  After 
review of the claims file, the psychologist noted that the only 
additional relevant information was the Veteran's treatment in 
the 1990s for substance abuse.  The psychologist noted that this 
information did not change the original assessment.  

During the examination, the Veteran reported intrusive thoughts 
of combat three to four times per week, nightmares two to three 
times per week, and flashbacks related to combat every three to 
four months.  The Veteran reported adverse reactions to loud 
noises and avoidance of crowds and information related to war.  
The Veteran described his emotional detachment from others, 
decreased interest in activities, irritability, lack of 
concentration, and exaggerated startle reaction.  He reported a 
"hypervigilant style" without further explanation of the 
manifestations.  He reported that when depressed, he skipped a 
bath for a day.  Regarding relationships, the Veteran reported 
good relations with his spouse, children, and grandchildren and 
with four or five friends that he sees weekly.  The Veteran 
reported that he is able to leave the home, shop for groceries, 
and cook. 

On examination, the psychologist noted that the Veteran was alert 
and oriented but displayed a depressed mood and constricted 
affect.  Thought processes were logical and coherent.  There were 
no current evidence of auditory or visual hallucinations, but the 
Veteran reported that he heard voices calling his name in the 
context of nightmares and flashbacks.  There were no delusions or 
suicidal ideations and the Veteran denied a history of suicide 
attempt or being physically aggressive toward others.  Memory was 
mildly impaired for immediate information but was intact for 
recent and remote events.  The Veteran was able to interpret a 
proverb and had fair insight into his current disorder.  The 
psychologist concluded that the mental disorder imposed moderate 
to considerable impairment of social adaptability and 
occupational duties and assigned a GAF of 53.  The psychologist 
also noted that the Veteran was able to manage his own funds.  
The psychologists further concluded that the major depressive 
disorder appeared to be related to PTSD.  

A remand by the Board confers on a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board concludes that there has been substantial 
compliance with the instructions of its June 2007 Remand.  The 
examiner assessed the Veteran's symptoms, assigned a consistent 
GAF score, concluded that the Veteran's co-morbid depression 
symptoms were associated with PTSD, and assessed the extent of 
social and occupational impairment.  Although the examiner did 
not use the term "unemployable," the examiner described the 
impact on reliable performance of job duties as "moderate to 
considerably impaired."  

In November 2009, the Board denied a rating in excess of 50 
percent for PTSD concluding that the evidence did not demonstrate 
manifestations associated with a higher schedular evaluation, and 
that extraschedular consideration was not warranted as the rating 
criteria adequately contemplated the degree of social and 
occupational impairment imposed by PTSD.  

In correspondence in February 2010, the Veteran's private family 
practice physician, Dr. D.W., noted that he continued to provide 
medical but not psychiatric care to the Veteran.  The physician 
noted that the Veteran's PTSD would preclude satisfactory job 
performance.  The physician did not discuss the relevant symptoms 
or provide further explanation for his conclusion.  

On appeal, the Court vacated and remanded the Board's decision, 
holding that the Board's analysis was conclusory and addressed 
only those symptoms listed in the 70 percent but not also the 100 
percent regulatory criteria.  The Board did not explain why the 
evidence failed to demonstrate deficiencies in most occupational 
and social areas as contemplated in the 70 percent criteria.  The 
Board did not address the notations of auditory hallucinations in 
September 2005 and January 2008.  The Board summarily dismissed 
the assignment of a GAF of 35 in February 2005 without a 
discussion of an associated depressive disorder later noted as 
secondary to PTSD by an examiner in March 2009.  Further, the 
Board did not consider staged ratings or entitlement to a total 
rating based on individual unemployabilty based on a conclusion 
by the family practice physician in February 2007 that the 
Veteran was permanently and totally disabled secondary to PTSD.  

In response to notification of the Joint Motion for Remand, the 
Veteran noted in correspondence in November 2010 that his PTSD 
symptoms continued to recur as before about twice per week and 
that he remained unemployed and was totally incapable of work.  

The Board concludes that a rating in excess of 50 percent for 
PTSD is not warranted at any time during the period covered by 
this appeal.  

Because many of the symptoms of PTSD in this case have been 
reported by the Veteran and his spouse to medical examiner and 
adjudicators, the Board will first examine the competence and 
credibility of this lay evidence.  The Board concludes that the 
Veteran and his spouse are competent to report on his symptoms 
that include nightmares, flashbacks, insomnia, irritability, 
hypervigilance, avoidance of crowds, ideations, and auditory 
hallucinations as they are experienced by the Veteran and 
observable by the spouse.  Although neither the Veteran nor his 
clinicians used the rating criteria term "panic attacks," the 
Board concludes that the Veteran's description of his nightmares 
and awakenings with screaming and cold sweats is sufficient to 
associate with that term.  

Regarding credibility of this evidence, the Board finds that the 
reports are generally credible because they have consistently 
been reported to and accepted as valid by most clinicians.  
However, the Board places somewhat less probative weight on the 
Veteran's repeated reports of combat events, recurrent thoughts 
arising from these events, and on the results of examinations 
based on these events.  The Veteran describes most of his 
intrusive thoughts, nightmares, and flashbacks as related to 
combat events in Vietnam including firefights and the death of a 
fellow soldier in his arms due to a gunshot wound.  The service 
records do not show that the Veteran served in combat or in 
Vietnam.  The only verified traumatic event in service was the 
death of a fellow soldier in a bulldozer accident in Thailand.  
The death was not by gunfire, and the soldier died many hours 
later in a hospital, not likely in the Veteran's arms.  Notably, 
the Veteran reported symptoms related to this construction 
accident on only two examinations in March 2004 and February 
2005.  Nevertheless, the Veteran has been diagnosed with PTSD and 
as the issue of entitlement to service connection is not on 
appeal.  However, the Board will consider that there is some 
reduction in credibility as the Veteran's reported PTSD symptoms 
are related to events that are not consistent with his service 
records.   Resolving all doubt in favor of the Veteran, the Board 
concludes that the Veteran's reports of "war" experiences refer 
to non-combat events during the Vietnam War era and that his 
presence in Vietnam refers to his overseas service in Thailand. 

The Board concludes that the Veteran's PTSD is manifested by 
frequent nightmares, flashbacks, and intrusive thoughts in day 
and nighttime hours several times per week that require several 
hours of recovery and can be considered similar to a panic 
attack.  The Veteran also reported experiencing  hypervigilance 
and startle response but has not described any obsessional 
rituals.   Although distressing and a source of fatigue and 
insomnia, neither the Veteran nor his examiners noted that the 
episodes impair the Veteran's ability to engage others socially 
or perform the activities of daily living.  The Veteran is able 
to leave the home and operate an automobile.  The Veteran also 
explained on several occasions that these symptoms would not 
likely be as frequent or severe if he were physically capable of 
work that would act as a distraction.  There is medical and lay 
evidence that the symptoms do not affect his ability to manage 
financial affairs.  

There is no lay or medical evidence of any thought process, 
cognitive, or communications deficits.  The Veteran reported some 
lack of concentration but there is no evidence of difficulty in 
understanding complex commands, retention of only highly learned 
material, impaired judgment, or impaired abstract thinking.  The 
Veteran's speech was never assessed as illogical, circumstantial, 
circumlocutory, obscure, or stereotyped as discussed in the 
criteria for both 50 and 70 percent ratings.  The Veteran 
reported symptoms of irritability.  However, all examiners noted 
that the Veteran was cooperative and clear in his description of 
events and symptoms.  There is no lay or medical evidence that 
the Veteran's lack of impulse control, if any, prevented or 
damaged any relationships or led to any violent behavior.  
Moreover, the February 2005 conclusion by an examiner that the 
Veteran was not competent to handle funds was successfully 
challenged by lay and medical evidence of the Veteran's excellent 
capability for financial management.  His physician noted 
admiration of the Veteran's ability to deal with pressure in a 
civil manner.  The spouse noted that the Veteran had always 
provided for his family in every way possible and needed no help 
in managing affairs.  There are occasional notations of mild 
concentration and memory deficits, but these are substantially 
outweighed by the evidence of effective financial management.  
There is no lay or medical evidence that the Veteran forgets to 
complete tasks as would be required at a workplace.  

Examiners consistently noted the Veteran's depressed mood and 
restricted affect and diagnosed co-morbid depression.  There is 
credible evidence of the onset of depression after the workplace 
back injury and associated with the Veteran's inability to return 
to productive work as a result of that injury.  An examiner in 
February 2005 attributed symptoms of depression to physical 
disorders but declined to provide a quantitative separation of 
the contribution of each disorder to the overall level of 
disability.  However, in response to a remand instruction from 
the Board, a VA examiner in March 2009 noted that the depressive 
disorder appeared to be related to PTSD.  Therefore, the Board 
will consider all mental health symptoms and disorders including 
depression as associated with service-connected PTSD.     

Regarding the capacity for establishing and maintaining social 
relationships, examiners in March 2004 and February 2005 
concluded that the Veteran's social impairment was moderate.  The 
examiner in March 2009 evaluated social impairment as moderate to 
considerable.  Other examiners including VA and private 
physicians concluded without differentiation between social and 
occupation impairment that the overall disorder was totally 
disabling.  The Board notes that throughout the entire period, 
the Veteran reported that he had good and supportive 
relationships with his spouse, children, and grandchildren.  He 
also reported having multiple friends, albeit fewer than before 
his workplace accident, and that he socialized weekly and 
attended church activities.  Although the Veteran reportedly 
avoids crowds, there is no lay or medical evidence that his 
disorder prevented or ended social relationships.  The PTSD 
education group counselor noted that the Veteran's social 
behaviors were normal.  Therefore, the Board concludes from both 
the assessments of clinicians and from the facts of the Veteran's 
social activities that the impairment associated with his mental 
disorder is best described as moderate.  Although there is 
credible evidence that the Veteran has some difficulty in 
establishing effective work and social relationships as discussed 
in the criteria for a 50 percent rating, the impairment does not 
extend to an inability to establish and maintain relationships as 
discussed in the 70 percent criteria.  

The Board considered the history of reported suicidal gestures 
and ideations and auditory and visual hallucinations as they are 
characteristics listed in the criteria for a 70 percent rating.  
Prior to the effective date for service connection for PTSD, the 
Veteran was hospitalized for suicide ideations and gestures.  At 
the time, his clinicians noted only the Veteran's back injury and 
unemployment as causative factors.  There were no notations 
regarding thoughts of events in service.  In 1999, the Veteran 
again was hospitalized for suicidal ideations.  He had described 
some service-related nightmares and flashbacks to a clinician 
several months earlier.  However, at the time of hospitalization, 
the clinicians noted overmedication as a factor, and the Veteran 
dismissed the ideations as intentional to irritate his family.  
The Veteran denied any ideations on two occasions in 2004, 
reported ideations on three occasions in 2005, but denied 
ideations in 2006 and 2009.  On the occasions that he reported 
ideations, the examiner noted that the Veteran had no intent, no 
plan, and would not act because of religious beliefs and concern 
for his family.  As discussed in more detail below, examiners 
never noted suicidal symptoms during an examination or that there 
was a need for intervention at any time.  

Regarding the auditory hallucinations, none were noted in 2004 
and 2006.  The Veteran reported auditory and visual 
hallucinations in September 2005 and December 2007.  In October 
2008, an examiner noted that the hallucinations were persistent.  
The Veteran reported that the hallucinations occurred in the 
context of his nightmares and flashbacks and manifested as an 
awareness of someone calling his name.  The Veteran denied any 
hallucinations in 2009.  The symptoms of persistent 
hallucinations are listed in the criteria for a 100 percent 
disability rating.  However, the Board notes that the 
hallucinations are not reported consistently and that clinicians 
never initiated any particular intervention for these symptoms.  
There is no indication that they cause any inappropriate 
behavior, affect the Veteran's thought process or judgment, or 
impose any other form of occupational or social impairment.  As 
required by the Court in Mauerhan, the Board considered the 
entire spectrum of symptoms and their impact including those 
symptoms not listed in the criteria and does not select the 
appropriate rating based only on the self-report of a listed 
symptom but on the overall impact on social and occupational 
capacity.  

The Board considered the assigned GAF scores as an indicator of 
the severity of PTSD.  The Veteran's VA treating mental health 
clinicians assigned scores of 42 to 52 over the period covered by 
this appeal.  These scores span the transition between serious 
and moderate impairment of social and occupational function.  
Scores below 50 are associated with features such as the suicidal 
ideation.  However, other features such as shoplifting, severe 
obsessional rituals, and having no friends are not present in the 
Veteran's case.  Most VA compensation and pension examiners 
assigned scores of 50 or greater, concluding that the impairment 
was moderate with some panic attacks and few friends.  

The Board concludes that the score of 35 assigned in September 
2005 is not representative.  This examiner's opinion is well 
outside the range reported by all others.  This score is 
associated with features such as illogical speech and neglect of 
family, none of which are observed in the Veteran's case.  The 
Veteran appeared for the examination in a disheveled state, 
completely different from his presentation made before all other 
examiners.  Moreover, the examiner concluded from a comment made 
by the Veteran that he was so disabled as to require assistance 
of his spouse in managing his own affairs, a conclusion that was 
immediately attacked by his spouse and treating physician as 
incorrect.  The treating physician later noted that the Veteran 
was capable of management of financial affairs and admired the 
Veteran's ability to deal with the associated pressures.  The 
Veteran's spouse reported that the Veteran needed no help in 
supporting his family.  The Board does not conclude that the 
Veteran is fully capable of family support and notes that the 
Veteran does have significant non-service-connected back and knee 
disorders that preclude demanding manual labor.  The Board does 
conclude from a review of all psychiatric symptoms and assigned 
GAF scores that there is moderate but not serious impact on 
social and occupational capacity imposed only by the service-
connected mental health symptoms.  The Veteran's thought 
processes and communications skills are not deficient, he 
maintains relationships with family and some friends, and is able 
to perform the activities of daily living.  He is not able to 
return to his former occupation as a construction electrician 
because of physical disabilities and the associated narcotic 
medications.  

The Board also considered the nature and frequency of the 
psychiatric treatment regimen prescribed by clinicians as an 
indicator of the severity of the Veteran's PTSD.  Notwithstanding 
the hospitalizations in the 1990s prior to service connection, 
the Veteran has not received any inpatient intervention at any 
time during the period of this appeal.  The Veteran participated 
in one group PTSD educational program for two months in 2007.  
Otherwise, the treatment regimen consisted only of mental health 
encounters every three to four months with adjustments of oral 
medication and advice to engage in more activities.  The Board 
concludes that the treatment regimen is more consistent with a 
moderate disorder than with a serious disorder requiring frequent 
treatment and intervention.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected PTSD results in a unique 
disability that is not addressed by the rating criteria.  There 
is no evidence of frequent hospitalization.  The schedular 
criteria do not address occupational impairment which the Board 
discusses further below.  Thus, there is no basis for referral of 
the case for consideration of an extraschedular disability 
evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); 
see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board considered whether a total rating based on 
individual unemployability is warranted.  In order to establish 
entitlement to TDIU due to service-connected disabilities, there 
must be impairment so severe that it is impossible for the 
average person to secure and follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given 
to the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 
1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide 
for a total rating when there is a single disability or a 
combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional disability 
sufficient to bring the combined evaluation to 70 percent.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the percentage 
requirements, a total rating may nonetheless be assigned upon a 
showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran has one service-connected disability: PTSD, rated as 
50 percent disabling.  Therefore, the statutory requirements for 
a TDIU have not been met.  

Nevertheless, Drs. C.D., A.G-C., and D.W. noted their views that 
the Veteran was totally disabled.  Further, the VA psychiatrist 
in February 2005 also noted that the combination of PTSD and 
depression was totally disabling.  Their opinions were based in 
part on the recurrent PTSD symptoms of nightmares and flashbacks 
but also on medication for physical pain and frustration over 
immobility.  In particular, Dr. D.W. noted that he did not 
provide any psychiatric care but based his evaluation on his 
observations as a primary care physician.  The Board places 
little probative weight on the opinion of the VA examiner in 
September 2005 as the evaluation was based in part on 
observations of hygiene and mental ability to manage affairs that 
were inconsistent with all other evidence.  The Board places some 
probative weight on the remaining opinions.  The physicians are 
competent.  However, the opinions are (appropriately) provided by 
patient advocates.  More significantly, the examiners offering 
the remaining opinions ignored several of their own observations.  
The Veteran has no thought process or communications deficits and 
only infrequently noted memory problems.  The nightmares and 
flashbacks do not impact his daily activities or relationships 
and are based on events not shown in the record.  The Veteran has 
never displayed inappropriate behavior towards others.  Although 
he avoids crowds, he is not confined to the home.  He is able to 
perform chores in public and does interact with family and some 
friends.  None of the opinions address these positive factors, 
except for the opinion of the treating clinician in 2006 who 
provided strong comments on the Veteran's capability to manage 
his own affairs, inconsistent with his previous conclusions that 
the Veteran was totally disabled.  

The Board places greater probative weight on the reports of VA 
examiners in March 2004, February 2005, and 2009 and on the 
comments of the VA group therapists that note the persistent 
occurrences of nightmares and flashbacks but no communications, 
cognitive, thought, or behavioral issues that would interfere 
with sedentary work.  The Veteran is capable of performing the 
administration necessary to manage finances.  The Veteran was 
found to be disabled from further work as an electrician by SSA 
in the 1990s, and the treatment records since then show continued 
severe back and knee disabilities and the use of narcotic pain 
medications.  Therefore, the Board must look past the impairments 
imposed by non service-connected physical disorders and the 
associated medications taken for such, and conclude that the 
Veteran is not precluded from all forms of gainful employment due 
only on the impairments imposed by service-connected PTSD and 
depression. 

The Board concludes that the weight of credible lay and medical 
evidence supports a finding that the Veteran does experience 
frequent nightmares and flashbacks related to events not 
substantiated in the service records.  He experiences 
hypervigilance, insomnia, and intrusive thoughts.   He 
experiences a depressed mood as a result of these symptoms and 
frustration with his physical disorders.  The only attributes of 
higher rating criteria reported by the Veteran and his spouse and 
noted by clinicians are occasional suicidal ideations and 
persistent auditory hallucinations as a component of his 
nightmares.  None have required any form of specific treatment or 
intervention.  The Veteran does not display most of the symptoms 
associated with the criteria for a higher rating.  

The weight of credible lay and medical evidence supports a 
finding that these mental health symptoms impose a moderate but 
not serious impact on social and occupational impairment because 
the Veteran is not precluded from maintaining relationships with 
family and friends, does not require medical intervention for 
disruptive behavior, is able to perform activities in and out of 
the home, and is able to perform administrative tasks necessary 
to manage financial affairs and adapt to stressful circumstances.  
As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 50 percent for PTSD is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


